— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 1975, which affirmed the decision of a referee holding the claimant ineligible to receive benefits effective September 23, 1974 through September 24, 1974 on the ground that he was not available for employment. Substantial evidence *659supports the factual finding of the board that claimant traveled to Iowa on personal business and remained there for two days, and thus missed his scheduled reporting date to his Illinois unemployment office on September 24, 1974. During this period, the board could find that claimant failed to demonstrate a sincere and diligent search for employment and, therefore, was not available for employment (Matter of Forsyth [Catherwood], 31 AD2d 707). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.